DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 – 6, 8 – 13, 15 – 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Liu et al. do not teach preprocessing time series data by applying a preprocessing neural network to the time series data to detect and align shifts in time series, wherein the preprocessing fills at least one of fills missing data points and flags outliers in the time series data (Amendment, pages 8, 9).

3.	Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Liu et al. do not teach selecting, from a repository of time series models having been pre-trained by one or more recurrent neural networks using at least one of simulated time series data and historical time series data, one or more time series models to perform one or more predictive analytical tasks relating to time series data of an application (Amendment, pages 8, 9).
The examiner disagrees, since Liu et al. disclose “a relatively large training set and a moderately-sized testing set are used to predict the future values of the time series data (paragraph 9)…selecting an artificial neural network model for use in evaluating the set of time series data, the selected artificial neural network model including at least one hidden layer between an input layer and an output layer, the input layer for receiving a set of time series datapoints and the output layer for generating one or more predicted time series values (paragraph 10)… Following this initialization, a historical time series set of data values associated with the particular operating parameter is selected for use in “training” the model (step 510).”(paragraph 54).

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 – 6, 8 – 13, 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PAP 2017/0091615) in view of Ryan et al. (US PAP 2020/0387797)
As per claims 1, 8, 15, Liu et al. teach a method/system for implementing intelligent selection of time series models in a computing environment by one or more processors comprising:
selecting, from a repository of time series models having been pre-trained by one or more recurrent neural networks using at least one of simulated time series data and historical time series data, one or more time series models to perform one or more predictive analytical tasks relating to time series data of an application(“a relatively large training set and a moderately-sized testing set are used to predict the future values of the time series data…selecting an artificial neural network model for use in evaluating the set of time series data… a historical time series set of data values associated with the particular operating parameter is selected for use in “training” the model”; paragraphs 9, 10, 54).
However, Liu et al. do not specifically teach preprocessing time series data by applying a preprocessing neural network to the time series data to detect and align shifts in time series, wherein the preprocessing fills at least one of fills missing data points and flags outliers in the time series data.
Ryan et al. disclose that with sufficient training, the network can self-adjust to find the pattern. In the example of pattern detection in SNR analysis, the time-series included measurements and the indicator was the threshold crossing. Notice that the indicator can be something completely different from the time-series, such as the loss of a video signal, when the time-series relates to the fill level of network buffers (paragraph 75)…The second phase may include a detection phase in which some parts of the trained GAN are used to determine the probability that currently observed network data belongs to the historically observed network data. If the probability of observing a network sample is very low, it is flagged as an outlier (paragraph 195).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fill at least one of fills missing data points and flag outliers in the time series data as taught by Ryan et al. in Liu et al., because that would help improve the performance of the outlier detection system (paragraph 219).


As per claims 2, 9, Liu et al. in view of Ryan et al. further disclose receiving the time series data from a user, one or more computing devices, sensors, or a combination thereof, wherein the time series data is transformed or untransformed data (“based upon the received time series data and generate a “prediction” for a future number of time steps based on the process (using the artificial neural network technique described above)”; Liu et al., paragraph 99; see also Ryan et al. paragraph 65).

As per claims 3, 10, Liu et al. in view of Ryan et al. further disclose evaluating the one or more recurrent neural networks models using the time series data (“includes a “deep learning” process in the form of at least one additional (hidden) layer of network elements that processes the time series input data and provides a forecasted time series (prediction) as an output. The deep learning topology can be configured in either of a feedforward neural network or a recurrent neural network.”; Liu et al., paragraph 8; see also Ryan et al. paragraph 64).

As per claims 4, 11, 17, Liu et al. in view of Ryan et al. further disclose generating the simulated time series data from one or more selected operations each having a variation of one or more error functions for training the one or more recurrent neural networks models (“the variation in measured error as a function of different sizes of training data used in training the neural network”; Liu et al., paragraph 23, see fig.10).

As per claims 5, 12, 18, Liu et al. in view of Ryan et al. further disclose storing the time series data upon reception; and storing the one or more time series models (“a memory element for storing time series data transmitted”; Liu et al., claim 15, line 3). 

As per claims 6, 13, 19, Liu et al. in view of Ryan et al. further disclose collecting feedback data relating to the one or more time series models (“the feedbacks provide a summary of information from the previous time step, exploiting some of the temporal structure that time series data presents”; Liu et al., paragraph 46).

As per claim 16 Liu et al. in view of Ryan et al. further disclose receiving the time series data from a user, one or more computing devices, sensors, or a combination thereof, wherein the time series data is transformed or untransformed data; or evaluating the one or more recurrent neural networks models using the time series data(“includes a “deep learning” process in the form of at least one additional (hidden) layer of network elements that processes the time series input data and provides a forecasted time series (prediction) as an output. The deep learning topology can be configured in either of a feedforward neural network or a recurrent neural network.”; Liu et al., paragraph 8; see also Ryan et al. paragraph 65).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658